Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Kadota et al. (JP 2012-183822; citations refer to the machine translation filed 6/21/2021) discloses a transparent resin laminate comprising a transparent resin film having on both sides thereof an ultraviolet-curing resin layer (adhesive), a polyester resin film, and a hard coat layer (abstract; p2). The transparent resin film comprises polycarbonate (p4). The polyester film comprises polyethylene terephthalate (p6). The hard coat comprises ultraviolet absorbers or light stabilizers (p7).
Kadota is silent with regard to an exterior hard coat having a gouge pencil hardness of greater than 8H and an interior hard coat having a gouge pencil hardness of 6H to 8H as claimed. Nothing of record indicates one skilled in the art would have been motivated to modify the reference to achieve the claimed invention.

Enniss (US 2004/0258933) discloses a transparent polymeric film that can be used to form stacks of removable laminated clear films for laying over a surface [0001]. Suitable substrates include polycarbonate [0012]. Figure 1 shows one embodiment that comprises a transparent polymeric film layer 11 coated on one side with a hard coat 12 and on the other side with an adhesive layer 13 for attaching to the substrate [0023]. The transparent polymeric film is preferably PET [0011]. Therefore, the final structure comprises a polycarbonate substrate, an adhesive layer, a PET film layer, and a hard coat.
Enniss is silent with regard to the use of UV stabilizers in the hard coat, the use of a hard coat on both sides of the polycarbonate, or an exterior hard coat having a gouge pencil hardness of greater than 8H and an interior hard coat having a gouge pencil hardness of 6H to 8H as claimed. Nothing of record indicates one skilled in the art would have been motivated to modify the reference to achieve the claimed invention.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787